      Case 15-34287 Document 2035 Filed in TXSB on 07/30/19 Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION                                   ENTERED
                                                                                 07/30/2019
IN RE:                                       §
BLACK ELK ENERGY OFFSHORE                    §       CASE NO: 15-34287
OPERATIONS, LLC, et al                       §
       Debtors                               §
                                             §       CHAPTER 11
                                             §
RICHARD S. SCHMIDT                           §
     Plaintiff                               §
                                             §
VS.                                          §       ADVERSARY NO. 17-03412
                                             §
THE GRAND LTD                                §
      Defendant                              §

                                       JUDGMENT

      For the reasons set forth in the Memorandum Opinion issued on this date:

      1. Richard S. Schmidt, Trustee, is awarded Judgment for $700,000.00 against The
         Grand, Ltd.

      2. The Judgment bears post-judgment interest at 1.98% per annum.

      3. Costs are awarded to Richard S. Schmidt, Trustee.

      4. All other relief is denied.

      SIGNED July 30, 2019.


                                              ___________________________________
                                                         Marvin Isgur
                                              UNITED STATES BANKRUPTCY JUDGE




1/1
